Exhibit 10.1



AGREEMENT OF SETTLEMENT AND RELEASE

 

B E T W E E N:

 

MDC Partners Inc.

 

(hereinafter referred to as “MDC”)

 

- and -

 

Stephanie Nerlich

 

(hereinafter referred to as “Executive”)

 

WHEREAS, Executive and MDC are parties to that certain Amended and Restated
Employment Agreement dated November 1, 2017 (the “Employment Agreement”);

 

AND WHEREAS, the parties have mutually agreed that Executive’s employment with
MDC would cease effective as of June 3, 2019 (the “Termination Date”);

 

AND WHEREAS, the parties have agreed to resolve and settle in full all claims of
any kind that could be or could have been raised by Executive under any federal
or provincial law or under any statute or contract or tort law or otherwise,
against MDC and its partners, subsidiaries, affiliates, unincorporated
divisions, successors or assigns, or against any past or present director,
officer, agent, shareholder or individual now or previously employed by or
representing any of them;

 

NOW THEREFORE, the parties agree as follows:

 

1.       MDC shall pay to Executive the following amounts (the “Separation
Payments”), which shall be paid by MDC not later than 10 business days after the
Termination Date:

 

(i)in accordance with the Employment Agreement, the aggregate sum of CDN
$1,157,500; and

 

(ii)(ii) in accordance with that certain retention bonus letter agreement
between MDC and Executive dated December 21, 2018, an amount equal to USD
$500,000.

 

The Separation Payments are in full satisfaction of any and all claims Executive
may have against MDC and exceed in value any payments to which Executive may
otherwise be entitled.

 

2.       MDC shall pay to Executive an amount equal to Executive’s accrued but
unpaid base salary through the Termination Date, to be paid in the same manner
as Executive’s base salary and benefit were previously paid in the ordinary
course.

 



 

 -Page 2 - 

 

 

3.       MDC shall provide Executive with continued participation on the same
basis in the health benefit plans in which the Executive is currently
participating for a period to end on the earlier of (i) December 31, 2019 and
(ii) the date on which the Executive is eligible to receive coverage and
benefits under the same type of plan of a subsequent employer.

 

4.       MDC shall reimburse Executive for all outstanding business expenses
incurred in the course of her employment prior to the Termination Date.

 

5.       Executive shall remain eligible to receive a cash payout from MDC
pursuant to the terms and conditions of that certain 2018 LTIP Award Agreement
between MDC and Executive dated as of February 23, 2018 in a target amount equal
to $250,000 (the “2018 LTIP Award”). Payment of any amount under the 2018 LTIP
Award shall be based upon the achievement by MDC of the underlying financial
performance targets during the applicable performance period termination and
calculated in light of Executive’s termination without “Cause” as of June 3,
2019. Payment (if any) by MDC of any amount due under the 2018 LTIP Award will
be made on the “Performance Award Payment Date” specified in the underlying
award agreement and shall also be conditioned upon and subject to Executive’s
ongoing compliance with the terms and conditions of this Agreement following the
Termination Date.

 

6.       Executive will remain eligible to receive a pro-rated portion of the
unvested and outstanding restricted shares of MDC Class A stock previously
granted to her by MDC pursuant to, and in accordance with, all of the terms and
conditions of the following outstanding Restricted Stock Unit Grant Agreements:

 

(i)40,000 shares granted on January 31, 2017; and

 

(ii)26,738 shares granted on February 28, 2018.

 

The potential pro-rated vesting of the foregoing stock unit grants shall remain
subject to the terms and conditions of the underlying grant agreement, including
the achievement by MDC of the specified financial performance targets during the
applicable performance periods.

 

7.       Notwithstanding the provisions of the Employment Agreement to the
contrary, Executive will not remain eligible to receive a pro-rata portion of
her “Annual Discretionary Bonus” with respect to calendar year 2019.

 

8.       Unless otherwise specified herein, all monetary amounts referred to
herein shall be in Canadian funds and shall be subject to withholding of taxes
and other deductions required by law or as agreed to, in writing, between the
parties.

 

9.       Executive acknowledges that, in the course of her employment, she was
provided with information which is confidential or proprietary in nature, as to
MDC or its clients relating to their business affairs, property, methods of
operation or other data (the “Confidential Information”), and that, the goodwill
afforded to MDC depends upon, MDC and its employees keeping such information
confidential. Executive acknowledges that MDC would be irreparably damaged if
the Confidential Information were disclosed to or utilized on behalf of others.
Therefore, Executive agrees that, she will not at any time disclose to any
person or use any Confidential Information, or permit any person to examine
and/or make copies of any documents which contain or are derived from
Confidential Information, whether prepared by Executive or otherwise coming into
the Executive’s possession or control without the prior written consent of MDC.
Executive agrees that MDC shall be entitled to cease making the Separation
Payments and enforce the remedies contained therein in the event of any breach
by Executive of these confidentiality obligations.

 



 

 -Page 3 - 

 

 

10.       Executive hereby acknowledges and reaffirms all of her restrictive
covenants set forth in Section 8 of the Employment Agreement, which covenants
shall remain in full force and effect following the Termination Date.

 

11.       Executive agrees not to, either directly or indirectly, publish or
disclose the contents of this agreement or any terms thereof, in any manner
whether in writing or orally, to any individual or entity (except for any one
from whom Executive obtains professional advice regarding this agreement)
directly or indirectly, whether individually or by or through any agent,
representative, attorney or other person. Executive agrees that she will not
say, write or cause to be said or written, any statement that may be considered
defamatory, derogatory or disparaging of any of the Releasees. MDC agrees to use
commercially reasonable efforts to cause its senior executives to not say, write
or cause to be said or written, any statement that may be considered defamatory,
derogatory or disparaging of Executive.

 

12.       The parties agree that this agreement may not be used as evidence by
either of them in any action or proceeding except one in which one of the
parties alleges a breach of this agreement.

 

13.       In consideration for the payments and other promises contained in this
agreement, Executive agrees to execute the attached full and final Release.

 

14.       This agreement and the terms hereof supersede and replace all prior
discussions and/or agreements made between the parties, whether oral or written,
and shall constitute the entire agreement between the parties with respect to
all matters contemplated by this agreement and the parties hereto do not rely
upon or regard as material, any representations or writings whatsoever not
incorporated into and made a part of this agreement. This agreement shall not be
amended, altered or modified except in writing signed by the parties.

 

 

 

*                      *                      *

 

 



 

 -Page 4 - 

 

 



THIS AGREEMENT may be executed in counterparts, all of which together shall
constitute a single, original instrument.

 

HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AND
RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.

 

DATED this 5th day of June 2019.

 

 [image_001.jpg]  

MDC Partners Inc.

  Per: /s/ Mitchell Gendel                   Name: Mitchell Gendel
Title: General Counsel   I have the authority to bind the corporation   /s/  
/s/ Stephanie Nerlich Witness:   Stephanie Nerlich          

 

 



 

















 

 -Page 5 - 

 



 

RELEASE AND INDEMNITY

 

IN CONSIDERATION for the payment of the sum of Ten ($10.00) Dollars and the
“Separation Payments” payable pursuant to Section 1 of the Agreement of
Settlement and Release, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, I STEPHANIE NERLICH, for myself, my
heirs, executors, administrators and assigns, hereby release and forever
discharge MDC PARTNERS INC. and its subsidiaries, affiliates, unincorporated
divisions, predecessors, successors and assigns, and all of their past and
present officers, directors, representatives, agents, shareholders and employees
(collectively the “Releasees”) from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which I ever had, now have or may have hereafter against any of them, by reason
of any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter whatsoever up to and including the date on which this
agreement becomes effective. Without limiting the generality of the foregoing,
this instrument shall release the Releasees from any claim arising out of or in
any way relating to my employment or the cessation thereof, including but not
limited to all claims that could have been raised under the Employment Standards
Act of Ontario, 2000 as amended, the Human Rights Code of Ontario, as amended,
Workplace Safety and Insurance Act, Occupational Health and Safety Act,
including but not limited to any claim for commissions, vacation pay, overtime
pay, health benefits, RSUs, bonuses, payment under any bonus or other
compensation plan and any other compensation of any kind whatsoever under any
federal or provincial law, by statute, regulation, contract or tort law, or and
that I have not been subjected to any unequal treatment contrary to the Ontario
Human Rights Code.

 

AND FOR THE SAID CONSIDERATION I further agree not to make any claim or demand
or commence, maintain or prosecute any action, cause or proceeding for damages,
compensation, loss or any relief whatsoever against the said Releasees in
respect of any cause, matter or thing whatsoever arising out of or in
consequence of my employment or the termination of my employment with the
Releasees. I further agree that this Release shall operate conclusively as an
estoppel in the event of any such claim, action or proceeding and may be pleaded
accordingly.

 

AND FOR THIS CONSIDERATION I further agree to indemnify and save harmless the
Releasees from any and all claims or demands under the Income Tax Act of Canada
and/or the Income Tax Act of the Province of Ontario and/or under the Employment
Insurance Act of Canada, in respect of any failure on the part of the Releasees
to withhold income tax and/or any amounts previously paid to me by Social
Development Canada on account of employment insurance benefits received from the
said consideration any interest or penalties relating to same, and further, to
indemnify the Releasees for any costs or expenses it may incur in defending such
claims or demands.

 

NOTWITHSTANDING THE FOREGOING, this Release shall not apply to any actions,
causes of action, claims and demands which I may have relating to the failure or
the refusal of the Releasees to comply with the terms of settlement as agreed
upon.

 

 

 

 -Page 6 - 

 



 

AND I HEREBY DECLARE that I fully understand the terms of this settlement and
have received or was afforded the opportunity to receive independent legal
advice prior to executing this document and that I voluntarily accept the
consideration offered for the purpose of making full and final compromise and
settlement of all claims as aforesaid.

 

AND I HEREBY AGREE AND UNDERTAKE to resign as an officer and/or director from
any companies referred to above and shall execute any documentation required for
such purpose.

 

IT IS UNDERSTOOD AND AGREED that I hereby undertake and agree not to disclose
the facts of this settlement or agreement or the terms thereof to any third
party without the written consent of the Releasees, except persons from whom I
receive professional advice, my immediate family or as required by law. I also
hereby undertake and agree that I will not make any disparaging remarks against
the Releasees.

 

THIS RELEASE AND INDEMNITY shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of Ontario.

 

THIS RELEASE AND INDEMNITY shall enure to the benefit of and be binding upon the
undersigned, the Releasees and their respective heirs, executors,
administrators, legal personal representatives, successors and assigns.

 

IT IS UNDERSTOOD AND AGREED that the giving of the aforesaid consideration is
deemed to be no admission whatsoever of liability on the part of the Releasees.

 

IN WITNESS WHEREOF I have hereunto set my hand and seal at ________ this ____
day of June, 2019.



 



 



SIGNED, SEALED AND DELIVERED
in the presence of     /s/   /s/ Stephanie Nerlich Witness:   Stephanie Nerlich

 

 



 



 

